     Case 3:19-cv-00160 Document 48 Filed on 03/27/20 in TXSD Page 1 of 4



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION


 Federal Trade Commission,                 Case No. 3:19-cv-00160

       Plaintiff,                          Judge Jeffrey V. Brown

       v.                                  Magistrate Judge Andrew M. Edison

 iBackPack of Texas, LLC, and
 Douglas Monahan,

       Defendants.



                    JOINT MOTION TO SUSPEND ALL DEADLINES

      For the reasons set forth below, Plaintiff Federal Trade Commission (“FTC”), and

Defendant Douglas Monahan respectfully request that the Court suspend all deadlines in

this matter—including deadlines for summary judgment briefing that is already in

progress—pending the likely submission to the Court of a proposed stipulated order that

would resolve the FTC’s claim against Monahan.

      Counsel for FTC and Defendant Monahan, appearing pro se, have negotiated a

proposed Stipulated Order for Permanent Injunction and Monetary Judgment (“Proposed

Final Order”), which has been reduced to writing and has been signed by Defendant

Monahan. The Proposed Final Order has not yet been signed by the FTC, however,

because settlements negotiated by FTC counsel must be reviewed by the five FTC

Commissioners, who approve or reject all settlement recommendations in FTC cases by a


                                           1
     Case 3:19-cv-00160 Document 48 Filed on 03/27/20 in TXSD Page 2 of 4



majority vote. This review process within the FTC can require upwards of six weeks. It

is the practice of FTC counsel to recommend to the Commissioners only settlements that

counsel believe are highly likely to be approved. Assuming approval is granted by the

FTC Commissioners, the undersigned counsel will promptly sign the Proposed Final

Order and submit it to the Court for its consideration.

       By Order entered March 12, 2020, the Court suspended all other deadlines in this

matter due, in substantial part, to “the uncertainty created by COVID-19.” (Dkt. 46 at 2.)

COVID-19 continues to create uncertainty and disruptions, including the closing of FTC

physical offices in Washington, DC. In light of the complications caused by COVID-19

and the high likelihood of an approved settlement, the parties respectfully request that the

Court now (i) suspend all deadlines in this matter, including deadlines for summary

judgment briefing that is already in progress, and (ii) direct the FTC to provide the Court

with a status update in forty-five days, unless the Proposed Final Order has already been

submitted to the Court. 1

       Pursuant to Local Rule 7.1, the parties conferred on the relief sought by the

motion, which is jointly supported.

       A proposed order is submitted with this motion.

                                             Respectfully submitted,

Dated: March 27, 2020                        /s/ Patrick Roy
                                             Patrick Roy, Attorney-in-Charge

1
 In the interim, the FTC will be filing the additional authority concerning its pending motion for
default judgment against Defendant iBackPack of Texas, LLC, discussed at the telephonic
hearing held on March 4, 2020. (Dkt. 37.)


                                                2
Case 3:19-cv-00160 Document 48 Filed on 03/27/20 in TXSD Page 3 of 4



                               D.C. Bar # 1023521
                               S.D. Texas (admitted pro hac vice)
                               proy@ftc.gov

                               Daniel O. Hanks
                               D.C. Bar # 495823
                               S.D. Texas (admitted pro hac vice)
                               dhanks@ftc.gov

                               Federal Trade Commission
                               600 Pennsylvania Ave NW, CC-10232
                               Washington, DC 20580
                               202-326-3477 (Roy); -2472 (Hanks)
                               Facsimile: 202-326-3768

                               Attorneys for Plaintiff




                                 3
     Case 3:19-cv-00160 Document 48 Filed on 03/27/20 in TXSD Page 4 of 4



                           CERTIFICATE OF SERVICE

      I, Patrick Roy, an attorney, hereby certify that on March __, 2020, I caused to be

served true copies of the foregoing Motion for Leave to Exceed Page Limit through the

CM/ECF System and by e-mail.



                                                /s/ Patrick Roy
                                                Patrick Roy
                                                Federal Trade Commission
                                                600 Pennsylvania Avenue, N.W.
                                                Washington, D.C. 20580
                                                Phone: (202) 326-3477
                                                proy@ftc.gov

                                                Attorney for Plaintiff
                                                Federal Trade Commission




                                            4
